

115 HR 1471 IH: To suspend assistance to countries denying or delaying accepting aliens ordered removed from the United States, and for other purposes.
U.S. House of Representatives
2017-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1471IN THE HOUSE OF REPRESENTATIVESMarch 9, 2017Mr. Grothman introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo suspend assistance to countries denying or delaying accepting aliens ordered removed from the
			 United States, and for other purposes.
	
		1.Suspension of assistance to countries denying or delaying accepting aliens ordered removed
 (a)In generalThe President shall suspend the provision of assistance under any provision of law with respect to each country on the list required by subsection (b).
 (b)List of countriesNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Homeland Security shall submit to Congress a list of each country that the Secretary determines denies or unreasonably delays accepting an alien who is a citizen, subject, national, or resident of that country after the Secretary asks whether the government will accept the alien under section 241 of the Immigration and Nationality Act (8 U.S.C. 1251).
			